Exhibit 23.1 Consent of Independent Registered Public Accounting Firm Trans-Lux Corporation New York, New York We hereby consent to the incorporation by reference in the Prospectus constituting a part of this Registration Statement of our report dated April 1, 2015 relating to the consolidated financial statements of Trans-Lux Corporation which is incorporated by reference in that Prospectus.Our report contains an explanatory paragraph regarding the Company’s ability to continue as a going concern. We also consent to the reference to us under the caption “Experts” in the Prospectus. /s/ BDO USA, LLP BDO USA, LLP Melville, New York August 7, 2015 BDO USA, LLP, a Delaware limited liability partnership, is the U.S. member of BDO International Limited, a UK company limited by guarantee, and forms part of the international BDO network of independent member firms. BDO is the brand name for the BDO network and for each of the BDO Member Firms.
